Citation Nr: 0711178	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  05-12 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUE

Entitlement to an earlier effective date prior to August 31, 
1992, for the grant of service connection for posttraumatic 
stress disorder (PTSD), to include whether clear and 
unmistakable error (CUE) exists in a June 1996 rating 
decision.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
evaluation effective from August 31, 1992.

3.  The June 1996 rating decision is supported by evidence 
then of record and was consistent with the law and 
regulations then in effect.

4.  A formal or informal claim for service connection for 
PTSD was not received prior to the claim filed on August 31, 
1992.


CONCLUSION OF LAW

The requirements for an effective date prior to August 31, 
1992, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.400 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

The Board acknowledges that the veteran has not been notified 
of the laws and regulations regarding his claim for an 
earlier effective date.  However, as will be discussed below, 
the Board has determined that there is no legal entitlement 
to the claimed benefits as a matter of law.  The notice 
provisions and duty to assist provisions are not applicable 
to a claim, where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 5-2004 (June 23, 2004).  As there is no dispute as 
to the underlying facts of this case, and as the Board has 
denied the claim as a matter of law, the notice provisions 
and duty to assist provisions are inapplicable.  See e.g., 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); 
Wensch v. Principi, 15 Vet. App. 362 (2001).

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating this claim.  38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to an appellant are to be avoided).  
Accordingly, it is not prejudicial for the Board to decide 
the matter without further development.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

The Board has considered the contention of the veteran's 
representative that a remand of this claim is required 
because the RO failed to adjudicate this CUE claim in light 
of Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
particular, the veteran's representative argues that the 
February 2005 statement of the case (SOC) failed to discuss 
the decision in Roberson.  As a result, he argues that the 
claim must be remanded because VA has not cured this 
procedural defect. 

The Board notes that the information set forth in the SOC 
must be complete enough to allow the appellant to present 
arguments before the Board. See 38 C.F.R. § 19.29 (2006).  
Items in the statement of the case are to be used by the 
appellant in completing the substantive appeal to the Board.  
38 C.F.R. § 20.202 (2006).  

In this case, the Board finds that the February 2005 SOC was 
adequate.  It included a citation to 38 C.F.R. §§  3.105, 
3.114, 3.156, 3.157, and 3.400 as well as a discussion 
addressing the pertinent facts and the veteran's contentions.  
The SOC clearly meets the requirements of the regulation.  
Although Roberson is not cited, there is no legal requirement 
that it has to be cited.  Indeed, 38 U.S.C.A. § 5107 reads in 
pertinent part as follows: "A statement of the case shall 
include . . . [a] citation to pertinent laws and regulation 
and a discussion of how such laws and regulations affect the 
agency's decision."  The law does not require that judicial 
decisions be cited, nor does it require that a SOC must be 
tantamount to a legal brief.

The Board further finds that even if Roberson was somehow 
required to be cited and discussed in the SOC, no prejudice 
resulted.  It is clear to the Board that the veteran and his 
representative were well aware of the Roberson because the 
representative cited that case in his February 2005 
statement.  Indeed, the same attorney had previously cited 
Roberson in at least two precedential Court cases, Lane v. 
Principi, 16 Vet. App. 78, 86 (2002) and Simmons v. Principi, 
17 Vet. App. 105, 109-110 (2003). [The Court rejected the 
representative's Roberson arguments in each case.]

Moreover, the veteran's representative has not specifically 
indicated how the veteran was prejudiced in this case, nor 
has he explained how a remand could cure any claimed defect 
rather than merely delaying the claim.  In view of the 
foregoing, a remand for consideration of Roberson by the RO 
is unwarranted.


Law and Analysis

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

The revision of a final rating decision based on CUE 
generally will involve the assignment of an earlier effective 
date for those benefits involved because the governing 
regulation requires that benefits be paid "as if the 
corrected decision had been made on the date of the reversed 
decision."  38 C.F.R. § 3.105(a).  CUE is a special type of 
error; it is an error that the claimant alleges was made in a 
prior rating decision that the claimant did not appeal within 
the one-year time limit for filing an appeal to the Board.  
38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  
It is not just any error but rather it is the sort of error 
that, had it not been made, would have manifestly changed the 
outcome of the rating decision so that the benefit sought 
would have been granted.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) 
(noting that "[i]t is difficult to see how either failure in 
'duty to assist' or failure to give reasons or bases could 
ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 
(holding that failure to fulfill duty to assist cannot 
constitute clear and unmistakable error).  It is not simply a 
disagreement with how the facts were weighed or evaluated.  
Rather, either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App at 313.

A claim for benefits based on CUE in a prior final rating 
decision entails special pleading and proof requirements to 
overcome the finality of the decision by collateral attack 
because the decision was not appealed during the appeal 
period. Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  In order for a claimant to successfully 
establish a valid claim of CUE in a final RO rating decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error that, if true, would be CUE on its face, 
the claimant must provide persuasive reasons explaining why 
the result of the final rating decision would have been 
manifestly different but for the alleged error.  Luallen v. 
Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, 
review en banc denied, 6 Vet. App. 162, 163 (1994) (noting 
that pleading and proof are two sides of the same coin; if 
there is a heightened proof requirement, there is, a 
fortiori, a heightened pleading requirement).

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a veteran's claim to its optimum.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001) and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).  In VAOPGCPREC 4-2004, the General Counsel held that 
for a final decision to be reversed or revised under 38 
U.S.C.A. § 5109A or 7111 (clear and unmistakable error) on 
the ground that VA failed to recognize a claim for veterans' 
benefits, it must be concluded that: (1) it is obvious or 
undebatable that, when prior filings are construed in the 
claimant's favor, the pleadings constitute an earlier claim 
for the veteran's benefit that was subsequently awarded by 
VA; and (2) VA's failure to recognize that claim manifestly 
affected the subsequent award of benefits.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that August 
31, 1992, is the correct date for the grant of service 
connection for PTSD.  While the veteran has alleged that he 
is entitled to an earlier effective date for his award of 
service connection, there is no basis under the governing 
legal criteria to establish that he is legally entitled to an 
earlier effective date.  

The veteran first presented his claim for service connection 
for PTSD in a statement received in May 1984.  However, a 
July 1984 rating decision denied that claim because the 
evidence of record did not demonstrate the presence of 
chronic PTSD. The veteran was notified of that decision and 
of his appellate rights.  He subsequently submitted a 
statement in January 1987 in which he requested that his 
claim be reopened, but a January 1987 rating decision 
confirmed the previous denial.  The veteran appealed that 
decision to BVA, and in a July 1988 decision, the Board 
denied entitlement to service connection for an acquired 
psychiatric disorder.  The veteran later submitted another 
statement, which was received on August 31, 1992, once again 
requesting that the claim for service connection be reopened.  
He also indicated that he had been diagnosed with PTSD at a 
VA medical facility.   Although a July 1993 rating decision 
confirmed and continued the previous denial, the veteran 
appealed that decision.  In a September 1995 decision, the 
Board determined that new and material evidence had been 
submitted, namely VA medical records documenting a current 
diagnosis of PTSD, reopened the claim, and remanded the 
merits of that claim.  The RO thereafter issued a June 1996 
rating decision which granted service connection for PTSD and 
assigned a 10 percent disability evaluation effective from 
August 31, 1992.   

Initially, the Board notes that the veteran has claimed that 
CUE exists in the June 1996 rating decision, which granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation effective from August 31, 1992.  In 
particular, the veteran's representative contends that the 
June 1996 rating decision should have granted service 
connection for PTSD effective from May 11, 1984, which was 
the date of the original claim, based on receipt of new and 
material evidence pursuant to 38 C.F.R. § 3.156(c).  However, 
the Board notes that 38 C.F.R. § 3.156(c) pertains to cases 
where the new and material evidence upon which a claim is 
reopened consists of a supplemental report from the service 
department.  In this case, the supplemental service 
department records alone were not sufficient to reopen and 
grant the claim for service connection for PTSD because they 
did not establish a current diagnosis.  Indeed, the June 1996 
rating decision merely effectuated the September 1995 Board 
decision, which reopened the claim for service connection on 
the basis that VA medical records had been submitted that 
reflected a diagnosis of PTSD.  As such, the supplemental 
service records were not the new and material evidence upon 
which the claim for service connection for PTSD was reopened.  
Therefore, 38 C.F.R. § 3.156(c) does not apply in this case.  

Based on the foregoing, the Board finds that the June 1996 
rating decision was supported by evidence then of record and 
was consistent with the law and regulations then in effect.  
Therefore, the Board concludes that the June 1996 rating 
decision was not clearly and unmistakably erroneous and 
cannot be revised or reversed based on CUE.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2006).  Having found 
that there is no CUE in the June 1996 rating decision, the 
Board has also considered whether the veteran is entitled to 
an earlier effective date based on the date of his claim.  

As previously noted, the veteran's claim for service 
connection for PTSD had been previously denied with a July 
1988 Board decision being the most recent denial.  The 
appellant was provided a copy of that decision, and the 
Board's decision in that matter is final.  See 38 U.S.C.A. §§ 
7103, 7104(b); 38 C.F.R. § 20.1100.  

Following the issuance of the July 1988 Board decision, the 
veteran first presented his claim for an increased evaluation 
for his PTSD in a statement received on August 31, 1992.  The 
record does not contain any statement or action dated earlier 
than August 31, 1992, indicating an intent to file an 
application to reopen his previously denied claim.  In fact, 
the veteran's only other statement following the issuance of 
the July 1988 Board decision was received in December 1988 
and did not make any reference to PTSD.  Instead, he merely 
discussed his hearing loss, head injury, concussions, and ear 
infections.  

The Board does acknowledge the argument advanced by the 
veteran's representative in an April 2005 statement 
contending that VA medical records dated in 1990 and 1991 
should be construed as claims.  Although those treatment 
records do show that the veteran sought treatment for and was 
diagnosed with PTSD, the veteran did not express any intent 
to file a claim for service connection at that time.  Indeed, 
the veteran never requested that his PTSD be service-
connected between the issuance of the July 1988 Board 
decision and the informal claim received on August 31, 1992.  
Rather, he merely sought treatment for the disorder.  As 
such, it was not clear that the veteran intended to file a 
claim.   While VA is obligated to consider all possible bases 
for compensation, this does not mean that it must consider 
claims that have not been raised.  See Dunson v. Brown, 4 
Vet. App. 327, 330 (1993) (an informal claim must identify 
the benefit sought); Cf. Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that the Board is not required to anticipate a 
claim where no intention to raise it was expressed).  
Therefore, the Board finds that the veteran did not express 
an intent to file a claim for service connection for PTSD 
during his VA treatment between July 1988 and August 1992.  

The Board further observes that the veteran's representative 
has contended that VA failed to correctly apply 38 C.F.R. 
§ 3.157(b)(1).  That regulation provides that once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, receipt of reports of outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  However, the Board notes that the type of 
reopening contemplated by the regulation is one for 
compensation where a claim for service connection for a 
disability has been allowed but "compensation disallowed for 
the reasons that the service-connected disability is not 
compensable in degree." 38 C.F.R. § 3.157(b).  See MacPhee 
v. Nicholson, No. 05-7089 (Fed. Cir. August 15, 2006) 
(holding that medical records do not satisfy the regulatory 
requirements of an informal claim if the condition disclosed 
in the medical records had not previously been determined to 
be service-connected);  See also Crawford v. Brown, 5 Vet. 
App. 33 (1993); 38 C.F.R. § 3.157(b)(1) (1996) ("The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.").  That is not the situation here.  Rather, a 
claim for service connection for PTSD was most recently 
denied in July 1988.  Thereafter, the RO reopened the claim 
in a June 1996 rating decision and granted service connection 
for PTSD.  Thus, the reopening of the claim for service 
connection is not the kind of reopening that is contemplated 
by 38 C.F.R. § 3.157(b).  In this case, no formal claim for 
service connection for PTSD had ever been allowed before the 
June 1996 rating decision was promulgated.  Accordingly, the 
provisions of section 3.157(b) do not apply in this case.  
Therefore, the Board concludes that the veteran's treatment 
prior to August 31, 1992, does not constitute an informal 
claim for service connection.

In summary, the veteran's statements and the medical evidence 
dated prior to     August 31, 1992, did not demonstrate an 
intent to raise an informal claim for PTSD.  Therefore, the 
Board finds that a formal or informal claim was not received 
prior to the claim filed on August 31, 1992.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to August 31, 
1992, for the grant of service connection for PTSD.  


ORDER

An effective date prior to August 31, 1992, for the grant of 
service connection for PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


